PER CURIAM:
Mary Erickson, appointed counsel for Michael Muse in this direct criminal appeal, has filed a motion to withdraw from further representation of the appellant on the ground that the appeal has no arguable merit, and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Muse’s convictions and sentences are AFFIRMED.